DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 10/19/22 has been received and entered in the case. The amendment to claim 1 is sufficient for overcoming all of the prior art rejections set forth in the previous office action. Also, because claim 4 was indicated as being allowable in the previous office action, and this claim has now been rewritten in independent form, it too is now allowed. Claims 2, 5-7, 9 and 11 are also now allowed in view of their dependencies on allowable claims 1 and 4. Claims 3, 8 and 10 are not allowable at this time, however, because figure 14 of previously cited Oshima (USP 6,194,885) is deemed to render obvious claims 3, 8 and 10, for the reasons set forth below.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (USP 6,194,885) in view of any one of Covalenco et al (USP 7,986,149), Hamanaka et al (USP 8,963,524) and Akahane (USP 9,748,942).
As to claim 3, Oshima discloses, in figure 14,
a semiconductor device comprising:
a detection circuit (the combination of diode 9 together with resistors 31 and 32) connected between a positive electrode (collector) and a negative electrode (emitter) of a semiconductor switching element (7),
the detection circuit including a current source (9) and a first resistor element (32) which are connected in series via a first node (the node between resistors 31 and 32) between the positive electrode and the negative electrode, the first resistor element having a first electrical resistance value (resistor 32 will inherently have a first electrical resistance value),
the semiconductor device further comprising a voltage comparator (20) to output a comparison result between a DC voltage (24) input to a second node (the node of comparator 20 which receives DC voltage 24) and a voltage of the first node,
the DC voltage and the first electrical resistance values being set in such a manner that when an inter-electrode voltage between the positive electrode and the negative electrode becomes higher than a predefined determination voltage (the predefined determination voltage is the voltage at the collector of IGBT 7 which causes the voltage node between resistors 31 and 32 to become higher than the level of DC voltage 24), the voltage of the first node is higher than the DC voltage,
the detection circuit and the voltage comparator being mounted on the same integrated circuit (although not disclosed by Oshima, it would have been obvious to one of ordinary skill in the art to form the detection circuit and the voltage comparator on the same integrated circuit, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to mount all of the circuit elements of an IC on the same integrated circuit, three examples of this well-known concept being disclosed by Covalenco et al, Hamanaka et al and Akahane, as indicated in paragraphs six through eight of the previous office action (the motivation for doing this in Oshima is to provide the benefit of simplification, i.e., only requiring a single chip instead of two separate chips), and
the current source includes a diode-connected field effect transistor (although Oshima does not indicate that diode 9 is formed as a diode-connected field effect transistor, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that diodes in an integrated circuit are typically formed as diode-connected field effect transistors, i.e., FETs with their gate terminals shorted to their drain terminals, of which fact official notice is taken by the examiner (the motivation for doing this being simply to use any well-known technique forming a diode on an integrated circuit, where Oshima is silent on the manner of forming diode 9).
As to claim 8, note that during operation of the Oshima figure 14 circuit, when the above-noted diode 9 is formed as a diode-connected field effect transistor, current will inherently flow through this transistor and the direction from the collector terminal of transistor 7 to the first node, i.e., through resistor 31.
As to claim 10, note that during operation of the Oshima figure 14 circuit, an unsaturated state of transistor 7 will inherently be detected when the voltage of the first node, i.e., the node between resistors 31 and 32, is higher than the DC voltage 24 during an ON state of transistor 7.

Allowable Subject Matter
3.	Claims 1, 2, 4-7, 9 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 is now allowed in view of the amendment to recite that the current source operates such that an output current of the current source increases toward a saturated constant value as a voltage of the positive electrode with respect to a voltage of the negative electrode becomes higher, i.e., the examiner agrees with applicant's arguments against each of the previously applied references, none of which is seen to disclose or suggest this new limitation added to claim 1. Claim 4 is now allowed in view of applicant's rewriting of this claim into independent form (note paragraph 10 of the previous office action regarding the reason for allowing claim 4). Claims 2, 5-7 and 9 are allowed in view of their dependencies, directly or indirectly, on allowed claim 1, and claim 11 is allowed in view of its dependency on allowable claim 4.



Action is Non-Final
4.	In view of the above-noted new grounds of rejection not necessitated by applicant's amendments, this office action is non-final.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        October 21, 2022